OPINION

Per Curiam:

Appellant sought damages for personal injuries sustained in an automobile accident near Elko, Nevada. Jury verdict was in favor of respondent. Appellant contends the verdict was contrary to the weight of the evidence. We disagree.
The record contains sufficient evidence to support the jury verdict and, thus, it will not be disturbed. Steen v. Gass, 85 Nev. 249, 454 P.2d 94 (1969); Quilici v. Battaglia, 78 Nev. 413, 374 P.2d 887 (1962); Leete v. Southern Pac. Co., 37 Nev. 49, 139 P.29 (1914).
Other issues raised by appellant are without merit.
Affirmed.